DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 05/27/2021 have been entered.  Claims 1-20 remain pending:
The Prior Art is:
Crow, U.S. Patent Publication 2017/0321507, hereinafter referred to as Crow
Covalt et al., U.S. Patent Publication 2018/0080298, hereinafter referred to as Covalt
Eriksen et al., U.S. Patent Publication 2012/0168178, hereinafter referred to as Eriksen
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues that the teachings of Crow, as they relate to the use of a modified E4#10 explosive power charge, preclude the use of such a system for applying fluid pressure to shift a piston as part of the adaptive seat setting.  Applicant argues that the power charge system does not utilize the direct piston drive as claimed, arguing instead that the system uses an indirect pressure application to a secondary piston.  Examiner disagrees with such a characterization, noting that Crow disclose that the piston (50) moves with pressure applied through a port passage (52) into a sealed annular shaped chamber (between seals 54/56, Paragraph 0063).  Examiner notes that while some of the structures of Crow differ from those seen in the instant application (such as in exemplary Figures 1/2), the claims are not so specific as to require the specific structure of the power charge venting into a chamber defined as presented in the instant specification.  To read the claims as requiring such a specific structure would be to improperly import limitations from the specification into the claims in contradiction of instant paragraph 0015.  As such, it is believed that the piston and actuation flow passage, which may be actuated by the modified power charge are seen as sufficiently similar to the 
Additionally, Applicant argues that Crow does not expressly detail the operation of such an E-4 power charge such that its use would be unsuitable for the instant operation, owing to the fact that the pressures generated from such a charge would be substantially greater than those requires to shift a standard piston.  While such a condition may be true, as Crow expressly discloses that the system may utilize a modified E-4 system may be used expressly for the purposes of applying a desired fluid pressure to the system.  By the instant applications own admission, the use of an E4 setting tool may be used in similar adaptive seating systems as is known in the art (Paragraph 0004).  If a specific structure as it relates to the power charge, or its operation is intended, such a recitation would be required.  It is noted, that an additional claim amendment is presented in relation to Claim 18, which includes such a recitation, however, such a claim presents additional issues as detailed below.
Regarding Claim 11, Applicant argues that Crow does not disclose the recited feature of the final clause which requires the out piston including opposing surfaces to apply no net force from pressure around the tubing string when the piston is free to move.  Applicant argues that the intended structure is that the opposing surfaces provide no net force independent of an external pressure, however, such a feature is not present in the claims.  As was noted previously, as the piston (50) includes both top and bottom surface with no actuation features thereon, in an external pressure equilibrium situation, such surfaces would necessarily provide a balanced no-net force condition.  Examiner notes that if the condition is required that the surfaces provide no net force independent of any external pressure, such a recitation would be required, however it is noted that it is under given the instant specification, how the two piston surfaces would provide no net force under all external conditions, as a substantial application of force to one surface would appear to necessarily result in some non-zero net force on the system.  
Claim 18, Applicant argues that, in view of the use of a modified E4 charge, the system of Crow would not be capable of only applying the forces recites as they relate to only overcoming the friction force, and applying no additional force to the system.  Examiner notes that such a recitation is improper under 112(a) as it relates to new matter which was not presented in the original disclosure.  It is not clear how the instant system is configured to only supply a force to overcome a frictional force and no further force is to be applied.  In the absence of some additional structure which controls the applied force from the charge initiation, it is not clear how such a force would even be controllable.  Additionally, the only mention of relative potential energy relates to a desired dimension of elements of the system.
Regarding new Claim 19, Applicant argues that the adaptive seat system of Crow does not include the recited “single piston”, noting that the E4 setting tool includes multiple spaced pitons with a hydraulic reservoir disposed in between.  Applicant further argues that the system of Crow uses a first piston to shift a second piston, whereas the claim requires a single piston movable under a gas force.  Examiner disagrees with such a characterization, noting that the claim does not require that one and only one piston may be present in the system, such that the piston (50) of Crow which operates from applied fluid pressure into an adjacent chamber reads on the claim in the absence of a more explicit recitation which would more clearly define the piston and/or its operation relative to the gas application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 18 and 20 recite that the applied force from the power charge is only so large as to overcome a friction force exerted by potential energy of the system such that the potential energy of the system is released to shift the adaptive seat.  Examiner notes that the instant specification, nor the imported features of application 15/586553 recite sufficient detail related to the only overcoming the friction force to cause release of the potential energy stored in the system to comply with the written description requirement.  Additionally, it is unclear what structure present in the instant specification would facilitate such a limited operational feature.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-13, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crow, U.S. Patent Publication 2017/0321507, hereinafter referred to as Crow.
Regarding Claim 1, Crow discloses an adaptive seat delivery assembly for a tubular string (18), comprising:
A mandrel (72; Paragraph 0063);
An outer piston (50) supported on said mandrel, said mandrel and said outer piston selectively relatively movable (Paragraph 0063);
An adaptive seat (including retainers 58 and seat 10) released from said mandrel responsive to said selective relative movement, said adaptive seat (10), upon being released, moves radially toward the tubular string for support therefrom (by engaging with groove 16; Paragraph 0063); and
Said selective relative moment initiated by a power charge located in a power charge compartment of the mandrel, said power charge compartment in fluid communication to a surrounding annularly shaped compartment for the outer piston (defined between seals 54/56, Paragraph 0063), said outer piston compartment formed by said mandrel and the outer piston to directly communicate pressure initiated by setting off the power charge to contact said outer piston compartment after passing through at least one radial port (defined as passage 52, Figure 8) connecting the power charge compartment to the outer piston compartment (the setting mechanism may take the form of a modified E4#10 explosive power charge setting tool which necessarily requires some kind of containment location in the tool, wherein the applied pressure from the charge includes passage through passage 52 from some location which allows movement of the actuation fluid, Paragraph 0063).
Regarding Claim 2, Crow further discloses that the relative movement results in said outer piston and the adaptive seat being misaligned (as seen in the transition between Figures 8-12, the piston shift causes perpendicular shifting of the seat element; Paragraph 0063).
Claim 3, Crow further discloses that the system comprises:
A retaining sleeve (shifting sleeve which engages bias elements 44 in Figures 8-10) for said adaptive seat moving in tandem with the piston (Paragraph 0063),
At least one locating member (42) axially spaced from the adaptive seat, whereupon movement of said retaining sleeve (as seen in the transition between Figures 8-10) brings said retaining sleeve in contact with said at least one locating member to retract said at least one locating member radially toward the mandrel (as seen in Figures 8 and 10, the inner retaining sleeve includes a cutout section such that moving the sleeve will selectively engage and release the bias elements 44 to hold and release the locating element relative to groove 46; Paragraph 0063).
Regarding Claim 4, Crow further discloses that the system comprises:
An opening in said retaining sleeve (in the form of the depression section which the bias member engages as seen in Figure 10) through which the locating member extends until an end of said opening in said retaining sleeve engages the locating member to retract said locating member radially toward said mandrel (the retaining sleeve includes an opening section which allows the bias members 44 to expand for retraction and an extension portion which compresses the bias members to hold the locating member in contact with the groove; Paragraph 0063).
Regarding Claim 5, Crow further discloses that the retaining sleeve passes over the retraining member as a bias on said retraining member is overcome (as seen in Figures 8-10, the bias element springs 44 engage different parts of the sleeve during actuation such that the positioning element is selectively head or released; Paragraph 0063).
Regarding Claim 3, under a second interpretation, Crow discloses that the system comprises:
A retraining sleeve (cover sleeve 48) for said adaptive seat, moving in tandem with the outer piston (50, connected thereto, Paragraph 0063); and

Regarding Claim 6, under the second interpretation, Crow further discloses that:
The retaining sleeve is selectively movable from a first position in which it overlaps the adaptive seat (as seen in Figure 8) and a second position in which it is not overlapping the seat to allow to be released (as seen in Figure 9; Paragraph 0063); and
A protective sleeve (generally cap 66) supported on said mandrel on an opposite side of the adaptive seat from the locating member (as seen in Figure 8-10).
Regarding Claim 7, Crow further discloses that the protective sleeve is articulated to a smaller dimension when engaging a passage through said adaptive seat, after said adaptive seat engages the tubular string, for removal of said mandrel from the tubular string (as seen in the transition between Figures 8-10, the cap arms contract to allow the tool to be removed after the seat engages groove 16; Paragraph 0063).
Regarding Claim 8, Crow further discloses that the protective sleeve comprises a ring shape of protective members (formed as end heads 70; Paragraph 0063) supported on a cone mounted to said mandrel (as seen in Figures 8/9, the end heads are arranged on contact with the inclined holding sleeve having a cone shape), whereupon engagement of said protective members to the adaptive seat due to movement of said mandrel forces the protective members axially along a ramp defining said cone to a dimension smaller than said passage in said adaptive seat (as seen in the transition between Figures 8 

Regarding Claim 11, Crow discloses an adaptive seat delivery assembly for a tubular string comprising:
A mandrel (72; Paragraph 0063);
An outer piston (50) supported on said mandrel, said mandrel and said outer piston selectively relatively movable (Paragraph 0063);
An adaptive seat (including retainers 58 and seat 10) released from said mandrel responsive to said selective relative movement, said adaptive seat (10), upon being released, moves radially toward the tubular string for support therefrom (by engaging with groove 16; Paragraph 0063); 
Said selective relative movement initiated by a power charge associated with said outer piston (the setting mechanism may take the form of a modified E4#10 explosive power charge setting tool Paragraph 0063);
Wherein the outer piston comprises opposed piston surfaces exposed to pressure around the tubing string (as seen in exemplary Figure 8), said opposed surfaces configured to apply no net force on the outer piston from the pressure around the tubing string when the outer piston is free to move (in so far as the outer surfaces may present an equilibrium pressure when the piston is free to move such that no net force is applied, it is noted that such a structural configuration is a feature of the external pressures, and not necessarily a structural feature of the piston.  A more explicit recitation of the structure which facilitates the net zero force would likely be sufficient to overcome the above interpretation).
Regarding Claim 12, Crow further discloses that the system comprises:

Regarding Claim 13, Crow further discloses that the system comprises:
An articulated protective sleeve (cap sleeve 66) for said adapted seat mounted to said mandrel and selectively engagable to a passage through said adaptive seat after said adaptive seat is released from said mandrel  (opening between the seat 10 and the segmented retainers; Paragraph 0063), so as to reduce an outer dimension of the protective sleeve to allow passage of said protective sleeve past said adaptive seat for removal of said mandrel from the tubular string (as seen in the transition between Figures 8 and 9; Paragraph 0063).
Regarding Claim 17, Crow further discloses that the retraining sleeve further comprises an internal ring support on said mandrel (in the form of the sealing protrusions having seals 87).  In the absence of more specific structure defining the internal ring support, a broad interpretation is being applied.
Regarding Claim 19, Crow discloses an adaptive seat delivery assembly for a tubular string, comprising:
A mandrel (72; Paragraph 0063);
An single piston (50) supported on said mandrel, said mandrel and said single piston selectively relatively movable (Paragraph 0063);

Said selective relative moment initiated by a power charge located in a power charge compartment of the mandrel (the setting mechanism may take the form of a modified E4#10 explosive power charge setting tool which necessarily requires some kind of containment location in the tool which releases pressure to the actuated location for the piston, Paragraph 0063), defined at least in part by the piston (in so far as the piston extends around the main bore body of the tool as seen in Figures 8/9), said power charge compartment in fluid communication to a surrounding annularly shaped compartment for the single piston (defined between seals 54/56, Paragraph 0063), such that gas pressure initiated by setting off the power charge is directly applied to the piston to create said selective relative movement (as fluid is applied through passage 52, Paragraph 0063) which results in said adaptive seat and a surrounding retaining sleeve (cover sleeve 48) becomes misaligned for said release of the adaptive seat to move toward the tubular (as the cover sleeve is shifted, the adaptive seat it revealed to move, Paragraph 0063).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Crow (2017/0321507) in view of Eriksen et al., U.S. Patent Publication 2012/0168178, hereinafter referred to as Eriksen.  
Regarding Claim 9, Eriksen discloses the limitations related to the protective sleeve as detailed above in Claims 6-8, however it fails to disclose that the collet elements are held in place using shearable failure elements which allow the tool to move after failure has occurred.
Additionally, Eriksen teaches the use of a shifting collet tool having a plurality of collet finger/head elements which may have their initial position locked in place using a number of shear pin elements (Paragraph 0041) which hold a relative position until a force sufficient to break the pin is experienced and allows the pins to move.
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the collet structure of Crow to include initial holding shear elements as taught by Eriksen.  Doing so would give a user greater control over the relative placement of the collet tool and ensure that it could not move until such a time as it was desired to be shifted (Paragraphs 0041, 0042).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Crow (2017/0321507) in view of Covalt et al., U.S. Patent Publication 2018/0080298, hereinafter referred to as Covalt.
Regarding Claim 14, Crow discloses the limitations presented in Claim 13 as previously discussed.  While Crow discloses that the system actuation may use a power charge explosive tool for use with a variable volume chamber (through passage 52), it does not expressly specify the use of a volume changing piston chamber for use when the piston shifts as expressly enlarging and retracting.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the actuation structure of Crow to include a volume changing piston chamber to allow for the expanding gas to effectively force movement of local elements in the system, wherein such a structure is merely an additional feature which allows the expanding gas to drive the piston in keeping with the same manner of operation as the generic example provided by Crow.  Furthermore, it would have been obvious for the chamber to be defined between the mandrel and outer piston as such a structural location essentially defines the majority of the inner space of the tool within the piston.  In the absence of more specific details regarding the structural location and details of the chamber a broad interpretation is being applied such that a chamber to produce shifting pressure from an internal location would be defined by both structures.
Regarding Claim 15, in view of the modifications made in relation to Claim 14, Covalt further teaches that the use of a shifting power charge which creates an increased local area of pressure when the charge burns likewise uses a vent (exemplary vent 28) to allow the high pressure gas to move within the system while shifting a piston element (Paragraph 0021).  Therefore, it would likewise have been obvious for the modification to Crow to include a vent port to allow for the movement of the expanding gas to allow for the intended shifting function to occur (Paragraph 0021).  Additionally, in view of such a modification, it would have been obvious for the vent to communicate with the variable volume chamber after a predetermined movement of said outer piston (in the absence of any specific details 
Regarding Claim 16, Crow in view of Covalt teaches the limitations presented in Claims 14 and 15 as previously discussed.  Additionally, Covalt teaches that the use of a power change would likewise include a variable volume expansion chamber and a vent structure for the release of the high pressure gas (Paragraph 0021).  Additionally, as Crow discloses that the system may include a variety of different seals (including seals 54/56 and 86/87; Paragraph 0063), it would have been obvious for the venting path which releases the expanding shifting gas to cross over one such seal on movement of the piston as the claim does not specify any structural definition for the relationship of crossing over a seal or where the vent location is relative to the piston/mandrel is more specific terms.  Examiner notes that a more specific recitation of the intended structure of the vent port would likely overcome the above interpretation.

Allowable Subject Matter
Claim 10 is allowed.
Claim 18 and 20 would be allowable over the prior art but for the 112a rejection for new matter/lack of written description as detailed above.  Examiner notes that the claims which recite that the power charge only generates sufficient force so as to overcome the friction force of the system so as to release the potential energy of the tool are not taught by the prior art of record, however, it is noted that such limitations are likewise not sufficiently detailed in the specification provided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676